Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/14/2021 has been entered. Claims 1-5 and 17-25 are cancelled, claims 13-16 are withdrawn. Claims 6-16 are currently pending in this application.
Election/Restrictions
Claims 6-12 are allowable. The restriction requirement between Invention I (Species A and Species B) and Invention II, as set forth in the Office action mailed on 06/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/15/2020 is partially withdrawn.  Claims 13-16, directed to Invention I (Species A) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 21-25, directed to Invention II remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 6-16 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 6-16.
Regarding claim 6, the prior art of record, taken along or in combination, fails to disclose or suggest a display device comprising a spatial light modulator; a display polariser; an additional polariser arranged on the same side of the spatial light modulator as the display polariser, and at least one polar control retarder arranged between the additional polariser and the display polariser, wherein the at least one polar control retarder comprises a switchable liquid crystal retarder comprising first and second support substrates; a liquid crystal layer disposed between the first and second transparent support substrates, the liquid crystal layer comprising non-curable liquid crystal material and cured polymer material; electrodes; and respective liquid crystal alignment layers supported on the first and second support substrates adjacent the liquid crystal layer for aligning the non-curable liquid crystal material; the cured polymer material comprises a cured liquid crystal material; the cured liquid crystal material has an alignment that is aligned with the alignment of the non-curable liquid crystal material in a state in which a predetermined voltage is applied to the electrodes; and wherein “the predetermined voltage is capable of causing the liquid crystal layer of cured liquid crystal material and non-curable liquid crystal material simultaneously to introduce no net relative phase shift to orthogonal polarisation components of light passed by the display polariser along an axis along a normal to the plane of the at least one polar control retarder and to introduce a net relative phase shift to orthogonal polarisation components of light passed by the additional polariser along an axis inclined to the normal to the plane of the at least one polar control retarder” in combination with the other required elements of the claim.
Claims 7-16 are allowable due to their dependency.

Fang et al. (US 2018/0113334, at least Fig. 5-6 and 16(A)), Fukushima et al. (US 2008/0316198, at least Fig. 1), Lee et al. (US 2013/0128165, at least Fig. 6-7), Guo et al. (US 2014/0111760, at least Fig. 3-4), Kim et al. (US 2016/0154259, at least Fig. 1-2) are also silent as of the specific limitation in combination with the other required elements of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871